DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 12/13/2021 is acknowledged. The traversal is on the ground(s) that the claims of Group I and Group II recite structure that are related; and many of the claims merely varying in depth and scope, which is not a sufficient reason to restrict. Applicant asserts that Groups I and II, which include only 14 claims, relate to structure to form a layer of build material on a print bed, and there is no burden on the Examiner to search these related 14 claims, and refers to MPEP § 803 which states “If the search and examination of all of the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.” See page 1, paragraph 3 of the arguments/remarks filed 12/13/2021. 
This is not found persuasive because it is respectfully noted that this application was filed under 35 USC 371, meaning special international provisions regarding Unity of Invention apply, as discussed in the Requirement for Restriction/Election filed 10/29/2021. Referring to MPEP § 823 it states, “The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Claims 1-10 are directed towards an apparatus (i.e., apparatus to form a layer of build material on a print bed). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHILLSCYZN et al. (US 2013/0078013; of record).
As to claim 1: CHILLSCYZN discloses a system 10, which is an additive manufacturing system for printing 3D parts and support structures using electrophotography ([0043]); wherein, the system 10 includes EP engine 12, transfer belt 14, rollers 16, and build platform 18 for printing a 3D part 22 ([0043], [0047], [0053], FIG. 1). Thus, CHILLSCYZN reads on the claimed apparatus to form a layer of build material on a print bed. 
Additionally, CHILLSCYZN discloses EP engine 12 being configured to develop successive layers 28 of a thermoplastic-based powder using electrophotography ([0046]), such that the developed layers 28 of the thermoplastic-based powder are then rotated to a first transfer region in which layers 28 are transferred from EP engine 12 to belt 14 (i.e., endless belt), where belt 14 is a transfer medium for transferring or otherwise conveying the developed layers 28 (i.e., build material) from EP engine 12 to build platform 18 (i.e., print bed) ([0047]). CHILLSCYZN further discloses rollers 16 (i.e., conveyor) being a series of drive and/or idler rollers or pulleys that are configured to maintain tension on belt 14 while belt 14 rotates in the rotational direction of arrow 30 ([0049]), the belt 14 illustrated in FIG. 1 of CHILLSCYZN to be endless. Consequently, CHILLSCYZN reads on the claimed conveyor having an endless belt to transport build material onto the print bed. 
Annotated FIG. 1 below, from CHILLSCYZN’s disclosure, depicts the claimed build material reservoir to deposit build material on the endless belt, the build material reservoir in a build material receiving area of the conveyor. Moreover, CHILLSCYZN discloses system 10 including heaters 32 being located upstream from build platform 18, based on the rotational direction of belt 14 (i.e., build material preheating area of the conveyor), configured to heat layers 28 to at least a fusion temperature (i.e., build material preheater) of the thermoplastic-based powder prior to reaching the press plate 20 and 

    PNG
    media_image1.png
    699
    511
    media_image1.png
    Greyscale

As to claim 2: CHILLSCYZN remains as applied above. CHILLSCYZN further reads on the claimed spreading mechanism between the build material reservoir and the conveyor to uniformly deposit on the endless belt build material received from the build material reservoir (see annotated FIG. 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHILLSCYZN et al. (US 2013/0078013; of record) in view of NG et al. (US 2017/0072636; of record). CHILLSCYZN discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 3: CHILLSCYZN remains as applied above. CHILLSCYZN fails to disclose the claimed spreading mechanism including a rotating screw spreader. 
However, NG teaches an additive manufacturing apparatus 100 that includes a dispensing system for dispensing of powder to form an object during a build operation ([0035]). The apparatus 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotating auger screw to distribute powder material in the dispenser taught by NG into CHILLSCYZN. NG recognizes doing so to be beneficial as such a dispensing system enables the control of the powder dispensing rate as well as avoiding dispensing powder in areas of the build platform that will not support the object and thereby reducing the consumption of powder ([0033], [0034]).
As to claim 4: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed spreading mechanism including a vibrating platform (see [0074] of NG).
As to claim 5: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed spreading mechanism including an air fluidification mechanism (see [0079] of CHILLSCYZN).
As to claim 6: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed build material transportation control blade to control a quantity of build material passing from the build material receiving area to the build material preheating area of the conveyor (see [0046], [0057] of NG).
As to claim 7: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed spreading control element to control spreading of the preheated build material of the print bed (see cap plate 50 in [0087], [0088] of NG).
As to claim 8: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed wherein the apparatus is mounted on a printer carriage (see [0036] of NG).
As to claim 9: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed build material reservoir includes a dosage element to provide selected quantities of build material to the conveyor (see ring 146 in [0087], [0088], [0116] of NG). 
As to claim 10: CHILLSCYZN and NG remain as applied above. CHILLSCYZN, modified by NG, further read on the claimed build material feeder to receive continuous build material from a central build material storage (see [0014], [0110] of NG). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FUWA et al. (US 2011/0109016) teaches a stacked layers forming device in which powder material is charged and a screw member rotates to convey powder material to a base (abstract, [0014], [0054]) relevant to the claimed rotating screw spreader; GUNTHER et al. (US 2016/0311167) teaches controlled air flow, or forced ventilation, through the cover surface of a feedstock ([0154]) relevant to the claimed build material air fluidification mechanism; and HONDA (US 2018/0015666) teaches a three-dimensional laminating and shaping apparatus which uses a vibration ball in a tapered portion of a material spreader which makes it possible to quantitatively spread material without clogging a supply port with the material ([0034]) relevant to the claimed spreading mechanism including a vibration platform.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743